The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 6-10, 12, 14-15, 17, 20, 23 and 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito et al. (6,933,544 or PCT/JP03/0043) in view of Fujishima et al. (2002/0145172) and Green et al. (2004/0021182).
Regarding claim 1, Saito et al. teach in figure 13A and related text a field effect transistor, comprising:
an active region 3 on a substrate 1; 
a source electrode 5 in electrical contact with said active region; 
a drain electrode 4 in electrical contact with said active region; 
a gate 6 in electrical contact with said active region, said gate between said source electrode and said drain electrode; 
a spacer layer 7 on at least a portion of said gate opposite said substrate and at least a portion of a surface of said active;
a field plate 8 on said spacer layer between said gate and said drain electrode; and 
at least one conductive bus (wire) having a longitudinal axis extending substantially perpendicular to said field plate and said gate, said at least one conductive bus electrically connecting said field plate to said source electrode, said at least one conductive bus (wire) directly on (i.e. directly above) and covering less than all of said spacer layer between said gate and source electrode,
wherein the longitudinal axis of at least one of plurality of conductive buses (wire) extends on said active region in a first direction between said field plate 8 and said source electrode 5 over said spacer layer 7 opposite said substrate 1,

Although Saito et al. teach that the field plate 8 is directly connected to source electrode 5 via one conductive bus (wire), Saito et al. do not explicitly state that said at least one conductive bus (wire) is formed in order to be on (or directly on) said spacer layer, and wherein at least one of plurality of conductive buses extends on said active region between said field plate and said source electrode.

Saito et al. do not teach using plurality of conductive buses, wherein said plurality of conductive buses are spaced apart in a second direction along a length of said field plate and extend in the first direction directly from said field plate to said source electrode over said spacer layer and on said source electrode, and do not teach that said spacer layer extending from said field plate to said source electrode over said active region.

Fujishima et al. teach in figure 20 (see also figure 22) and related text that field plate FP2 is directly connected to source electrode 11 via one conductive bus (the vertical part of FP2) such that the at least one conductive bus FP2 is formed on said source electrode and on, and directly on, a spacer layer 10 or 25 which is located on at least a portion of said gate electrode 9 and at least a portion of the surface of said active region between said gate and said source electrode 11, and wherein said spacer layer extending from said field plate to said source electrode 11 over said active region.
Green et al. teach in figures 2-3 and related text (see paragraph [0021] “By electrically connecting the field plate 40 to the source 10 at various locations 47 across the field plate finger 40, the voltage of the field plate 40 at each location 47 is maintained”).  This means that field plate 40 is connected to the source 10 at various locations 47 across the field plate finger 40.
Therefore, Green et al. teach using plurality of conductive buses 40, wherein said plurality of conductive buses 40 are spaced apart in a second direction along a length of said field plate (as defined by applicants) and extend in the first direction directly from said field plate (which is part of element 40) to said source electrode over a spacer layer.

Green et al., Fujishima et al. and Saito et al. are analogous art because they are directed to semiconductor devices having field plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of Saito et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to connect the field plate to the source electrode via one conductive bus such that said at least two conductive buses (wires) is on (or directly on) said spacer layer and on said source electrode and wherein said spacer layer extending from said field plate to said source electrode over said active region, as taught by Fujishima et al., and to use plurality of conductive buses, wherein said plurality of conductive buses are spaced apart in a second direction along a length of said field plate and extend in the first direction directly from said field plate to said source electrode over said spacer layer, as taught by Green et al., in Saito et al.’s device, in order to simplify the processing steps of making the device by providing conventional electrical connection between said at least one conductive bus and the source electrode, in order to provide better protection to the gate and to the active region, in order to provide electrical connection between the field plate and the source electrode, and in order to provide better electrical conductivity between the field plate and the source electrode, respectively, as required in order to operate the device of Saito et al.
The combination is motivated by the well-known assertion that multiple connections between two elements improve the electrical connection between said two elements.  

Regarding claim 3, Saito et al. teach in figure 13A and related text that the longitudinal axis of said at least one of said plurality of conductive buses (wire) horizontally extends over said spacer layer 7 and said gate 6 opposite said substrate such that said spacer layer 7 is between an upper surface of said gate 6 and said at least one of said plurality of conductive buses (wire).
Regarding claim 4, Saito et al. teach in figure 13A and related text that said at least one conductive bus covers less than half of a total area of said spacer layer between said field plate and said source electrode, and the combined device includes plurality of conductive buses cover less than half of a total area of said spacer layer between said field plate and said source electrode.
Regarding claim 6, Saito et al. teach substantially the entire claimed structure, as applied to claim 1 above, except using a passivation layer on said field plate and said spacer layer.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a passivation layer on said field plate and said spacer layer in the device of Saito et al. in order to protect the transistors by using conventional interlayer dielectric.
Regarding claims 7-8, Saito et al. teach in figure 13A and related text that said field plate is disposed between said gate and said drain electrode and spaced a distance from said gate, and
wherein said field plate is disposed at least partially between said gate and said drain electrode and overlaps at least a portion of said gate.
Regarding claim 9, Saito et al. teach in figure 13A and related text that said field plate is disposed at least partially between said gate and said drain electrode and overlaps only a portion of said gate.
Regarding claim 20, Saito et al. teach in figure 13A and related text that said field plate 8 is laterally separated from said gate 6.  

Regarding claim 10, Saito et al. teach in figure 13A and related text a field effect transistor, comprising: 
an active region 3 on a substrate 1; 
a source electrode 5 in electrical contact with said active region; 
a drain electrode 4 in electrical contact with said active region; 
a gate 6 in electrical contact with said active region, said gate between said source electrode and said drain electrode; 
a spacer layer 7 on at least a portion of said gate electrode opposite said substrate and at least a portion of a surface of said active region; 
a field plate 8 on said spacer layer such that said field plate is separated from said gate by said spacer layer, said field plate disposed at least partially between said gate and said drain electrode; and 
at least one conductive path (wire) providing an electrical connection between said field plate and said source electrode, said at least one conductive path directly on (i.e. directly above) and covering less than all of said spacer layer between said gate and said source electrode, 
wherein said at least one conductive path comprises a conductive bus, said conductive bus having a longitudinal axis extending on said active region 3 between said field plate 8 and said source electrode 5 and over said spacer opposite said substrate.

Although Saito et al. teach that the field plate 8 is directly connected to source electrode 5 via one conductive bus (wire), Saito et al. do not explicitly state that said at least one conductive bus (wire) is formed in order to be on (or directly on) said spacer layer.

Saito et al. do not teach that said at least one conductive path comprises a plurality of conductive buses, wherein said plurality of conductive buses are spaced apart in a second direction along a length of said field plate and extend in the first direction directly from said field plate to said source electrode over said spacer layer and on said source electrode, and do not teach that said spacer layer extending from said field plate to said source electrode over said active region.

Fujishima et al. teach in figure 20 (see also figure 22) and related text that field plate FP2 is directly connected to source electrode 11 via one conductive bus (the vertical part of FP2) such that the at least one conductive bus FP2 is formed on, and directly on, a spacer layer 10 or 25 which is located on at least a portion of said gate electrode 9 and at least a portion of the surface of said active region between said gate and said source electrode 11, and wherein said spacer layer extending from said field plate to said source electrode 11 over said active region.

Green et al. teach in figures 2-3 and related text (see paragraph [0021] “By electrically connecting the field plate 40 to the source 10 at various locations 47 across the field plate finger 40, the voltage of the field plate 40 at each location 47 is maintained”).  This means that field plate 40 is connected to the source 10 at various locations 47 across the field plate finger 40.
Therefore, Green et al. teach using plurality of conductive buses 40, wherein said plurality of conductive buses 40 are spaced apart in a second direction along a length of said field plate (as defined by applicants) and extend in the first direction directly from said field plate (which is part of element 40) to said source electrode over a spacer layer.
Green et al., Fujishima et al. and Saito et al. are analogous art because they are directed to semiconductor devices having field plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of Saito et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to connect the field plate to the source electrode via one conductive bus such that said at least two conductive bus (wires) is on (or directly on) said spacer layer and on said source electrode and wherein said spacer layer extending from said field plate to said source electrode over said active region, as taught by Fujishima et al.,
as taught by Fujishima et al., and to use plurality of conductive buses, wherein said plurality of conductive buses are spaced apart in a second direction along a length of said field plate and extend in the first direction directly from said field plate to said source electrode over said spacer layer and over said gate, as taught by Green et al., in Saito et al.’s device, in order to simplify the processing steps of making the device by providing conventional electrical connection between said at least one conductive bus and the source electrode, in order to provide better protection to the gate, in order to provide electrical connection between the field plate and the source electrode, and in order to provide better electrical conductivity between the field plate and the source electrode, respectively, as required to operate the device of Saito et al.
The combination is motivated by the well-known assertion that multiple connections between two elements improve the electrical connection between said two elements.  
Regarding claim 12, the combined device includes plurality of conductive buses comprising two conductive buses.

Regarding claim 14, Saito et al. teach in figure 13A and related text that said at least one conductive path covers less than half of a total area of said spacer layer between said field plate and said source electrode. 

Regarding claim 15, Saito et al. teach in figure 13A and related text substantially the entire claimed structure, as applied to claim 10 above, except using said gate as 

gamma-shaped such that it comprises a horizontal portion and a vertical portion extending away from said horizontal portion, wherein said gate terminates at an intersection between said horizontal portion and said vertical portion, and said field plate overlaps said gate on a side of said gate not having said horizontal portion.
Saito et al. teach in figure 2 and related text using gate 6 as gamma-shaped such that it comprises a horizontal portion and a vertical portion extending away from said horizontal portion, wherein said gate terminates at an intersection between said horizontal portion and said vertical portion, and said field plate overlaps said gate on a side of said gate not having said horizontal portion.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use Saito et al.’s gate as gamma-shaped such that it comprises a horizontal portion and a vertical portion extending away from said horizontal portion, wherein said gate terminates at an intersection between said horizontal portion and said vertical portion, and said field plate overlaps said gate on a side of said gate not having said horizontal portion, as taught by the embodiment of figure 2, in order to improve the device characteristics by using the well-known gamma-shaped gate. 

Regarding claim 17, Saito et al. teach substantially the entire claimed structure, as applied to claim 15 above, except said horizontal portion of said gate extends toward said source electrode from said vertical portion and away from said field plate, and said vertical portion is perpendicular to said substrate so that a lower surface of said horizontal portion of said gate is separated from said substrate by a volume, said spacer layer conforming to an upper surface of said gate, wherein said volume is filled by a portion of said spacer layer.
Green et al. teach in figure 1 and related text a T shaped gate 30.
Green et al. and Saito et al. are analogous art because they are directed to semiconductor devices having field plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of Saito et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form prior art’s gate as a T shaped gate, as taught by Green et al., such that said horizontal portion of said gate extends toward said source electrode from said vertical portion, and said vertical portion is perpendicular to said substrate so as to form a space under a lower surface of said horizontal portion of said gate, said spacer layer conforming to an upper surface of said gate, wherein said space is filled by a portion of said spacer layer in order to improve the device characteristics by using the well-known T shaped gate.
Regarding claim 23, Saito et al. teach in figure 13A and related text that said field plate 8 is laterally separated from said gate 6.  

Regarding claim 27, the combined device includes the longitudinal axis of each of said plurality of conductive buses horizontally extends over said spacer layer 7 and said gate 6 such that said spacer layer is between an upper surface of said gate opposite said substrate and respective ones of said plurality of conductive buses.

Regarding claim 25, Saito et al. teach in figure 13A and related text a field effect transistor, comprising: 
an active region 3 on a substrate 1; 
a source electrode 5 in electrical contact with said active region; 
a drain electrode 4 in electrical contact with said active region; 
a gate 6 in electrical contact with said active region, said gate between said source electrode and said drain electrode; 
a spacer layer 7 on at least a portion of said gate opposite said substrate and at least a portion of a surface of said active region; 
a field plate 8 on said spacer layer between said gate and said drain electrode, wherein at least a portion of said field plate overlaps said gate; and
a conductive bus (wire) connecting said field plate to said source electrode,
wherein said conductive bus extends on said active region of the field effect transistor, between said field plate and said source electrode and over said spacer layer opposite said substrate, and 
wherein a longitudinal axis of each plurality of conductive bus (wire) horizontally extends in a first direction above said spacer layer 7 and said gate 6 such that said spacer layer 7 is between an upper surface of said gate 6 and one of said conductive bus (wire).

Although Saito et al. teach that the field plate 8 is directly connected to source electrode 5 via one conductive bus (wire), Saito et al. do not explicitly state that said at least one conductive bus (wire) is formed in order to be on (or directly on) said spacer layer.

Saito et al. do not teach that said at least one conductive path comprises a plurality of conductive buses, wherein said plurality of conductive buses are spaced apart in a second direction along a length of said field plate and extend in the first direction directly from said field plate to said source electrode over said spacer layer over said spacer layer and on said source electrode, and do not teach that said spacer layer extending from said field plate to said source electrode over said active region.

Fujishima et al. teach in figure 20 (see also figure 22) and related text that field plate FP2 is directly connected to source electrode 11 via one conductive bus (the vertical part of FP2) such that the at least one conductive bus FP2 is formed on, and directly on, a spacer layer 10 or 25 which is located on at least a portion of said gate electrode 9 and at least a portion of the surface of said active region between said gate and said source electrode 11, and wherein said spacer layer extending from said field plate to said source electrode 11 over said active region.
Green et al. teach in figures 2-3 and related text (see paragraph [0021] “By electrically connecting the field plate 40 to the source 10 at various locations 47 across the field plate finger 40, the voltage of the field plate 40 at each location 47 is maintained”).  This means that field plate 40 is connected to the source 10 at various locations 47 across the field plate finger 40.
Therefore, Green et al. teach using plurality of conductive buses 40, wherein said plurality of conductive buses 40 are spaced apart in a second direction along a length of said field plate (as defined by applicants) and extend in the first direction directly from said field plate (which is part of element 40) to said source electrode over a spacer layer.
Green et al., Fujishima et al. and Saito et al. are analogous art because they are directed to semiconductor devices having field plates and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of Saito et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to connect the field plate to the source electrode via one conductive bus such that said at least two conductive bus (wires) is on (or directly on) said spacer layer and on said source electrode and wherein said spacer layer extending from said field plate to said source electrode over said active region, as taught by Fujishima et al.,
and to form said at least one conductive path comprises a plurality of conductive buses wherein said plurality of conductive buses are spaced apart in a second direction along a length of said field plate and extend in the first direction directly from said field plate to said source electrode over said spacer layer and over said gate, as taught by Green et al., in Saito et al.’s device, in order to simplify the processing steps of making the device by providing conventional electrical connection between said at least one conductive bus and the source electrode, in order to provide better protection to the gate, in order to provide electrical connection between the field plate and the source electrode, and in order to provide better electrical conductivity between the field plate and the source electrode, respectively, as required to operate the device of Saito et al.

Regarding claim 26, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have said plurality of conductive buses cover less than half of a total area of said spacer layer between said field plate and said source electrode in prior art’s device in order to adjust the electrical characteristics of the device according to the requirements of the application at hand.

Regarding claims 28-30, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form an insulating layer on said active region and said field plate opposite the substrate, in prior art’s device in order to provide better protection to the device.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
10/19/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800